            Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 1 of 35


 1   TODD A. ROBERTS (SBN 129722)
     NICOLE S. MEALY (SBN 157417)
 2   EDWIN B. BARNES (SBN 295454)
     ROPERS, MAJESKI, KOHN & BENTLEY
 3   1001 Marshall Street, Suite 500
     Redwood City, CA 94063-2052
 4   Telephone: (650) 364-8200
     Facsimile:  (650) 780-1701
 5   Email:        todd.roberts@rmkb.com
                   nicole.healy@rmkb.com
 6                 edwin.bames@rmkb.com

 7   Attorneys for Defendants
     CHRIS BIDDY, ASTRO DIGITAL US INC., AND
 8   ASTRO DIGITAL, INC.

 9                                     UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11

12   AMBERCROFT TRADING LIMITED, a                   CASE NO.
     British Virgin Islands company; and
13   DMITRI KUSHAEV, an individual,,                 (Formerly Santa Clara Superior Court Case No.
                                                     19CV3 52624)
14                       Plaintiffs,
                                                     DEFENDANTS CHRIS BIDDY, ASTRO
15   v.                                              DIGITAL US INC., AND ASTRO DIGITAL,
                                                     INC.’S NOTICE OF REMOVAL OF CIVIL
16   MIKHAIL KOKORICH, an individual;                ACTION TO UNITED STATES DISTRICT
     LIUDMILA KOKORICH, an individual;               COURT PURSUANT TO 28 U.S.C. §§ 1331
17   CHRIS BIDDY, an individual; ASTRO               AND 1441(a) [FEDERAL QUESTION
     DIGITAL US INC. (f/k/a Aquila Space             JURISDICTION]
18   Inc.), a Delaware corporation; ASTRO
     DIGITAL, INC., a Delaware corporation;          DEMAND FOR JURY TRIAL [Fed. R Civ.
19   AND DOES 1 THROUGH 10,                          P., Rule 38(a)]
     INCLUSIVE,
20
                         Defendants.
21

22            TO ALL PARTIES, THEIR ATTORNEYS OF RECORD IN THIS ACTION, AND

23   THE CLERK OF THE ABOVE-ENTITLED COURT:

24            PLEASE TAKE NOTICE that Defendants CHRIS BIDDY (“BIDDY”), ASTRO

25   DIGITAL US INC., and ASTRO DIGITAL, INC. (collectively “the ASTRO DIGITAL

26   ENTITIES”) hereby remove to the U.S. District Court for the Northern District of California, the

27   State Court action described below, pursuant to 28 U.S.C. §§1331 and 1441(a). The grounds for

28   this removal are set forth herein.
                                                                 DEFTS. BIDDY, ASTRO DIGITAL US INC. &
     4818-9091-5753.3                                         ASTRO DIGITAL, INC.’S NOTICE OF REMOVAL
                                                                           CASE NO.: NOT YET ASSIGNED
            Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 2 of 35


 1   I.       THIS COURT HAS JURISDICTION PURSUANT TO 28 U.S.C. SECTION 1331

 2             1.       On August 8, 2019, plaintiffs Ambercroft Trading Limited (“Ambercroff’) and

 3   Dmitri Kushaev (“Kushaev,” and collectively, “Plaintiffs”) filed a lawsuit in the Superior Court

 4   of the State of California for the County of Santa Clara, captioned Ambercroft Trading Limited

 5   and Dmitri Kushaev v. Mikhail Kokorich, Liudmila Kokorich, Chris Biddy, Astro Digital Us Inc.

 6   (F/K/A Aquila Space Inc.), Astro Digital, Inc., and Does 1-10 (Case No. 19CV352624). A true

 7   and correct copy of the Complaint is attached hereto as Exhibit 1.

 8            2.        Plaintiffs allege that, beginning in 2013, Defendant Mikhail Kokorich

 9   (“Kokorich”) proposed to form a joint venture with Plaintiff Kushaev in which Kushaev would

10   invest $ 10 million and Kokorich would raise an additional $ 10 million. The joint venture would

11   be “centered around technology opportunities in space, such as the operation of satellite systems.”

12   Allegedly, Kushaev formed Ambercroft to invest in the joint venture. Plaintiffs further allege that

13   Kokorich misappropriated the joint venture’s assets, fired personnel who provided financial

14   oversight including Kushaev, and diverted the joint venture’s assets to the Astro Digital entities.

15            3.        Among other claims alleged in the Complaint, Plaintiffs assert that Defendants

16   Kokorich, Biddy, and the Astro Digital Entities each violated and conspired to violate the

17   Organized Crime Control Act of 1970, 18 U.S.C. §§ 1962(c) and (d), Racketeer Influenced and

18   Corrupt Organizations (“RICO”) in connection with the joint venture and with Kokorich’s alleged

19   misappropriation of the joint venture’s assets.

20            4.        Plaintiffs’ RICO claims arise under the laws of the United States of America.

21   Accordingly, these claims are removable pursuant to 28 U.S.C. §§ 1331 and 1441(a). Further,

22   Plaintiffs state law claims are inextricably intertwined with their federal claims. This Court may

23   therefore exercise supplemental jurisdiction over Plaintiffs’ state law claims. See 28 U.S.C. §

24   1367(a). Accordingly, Plaintiffs Complaint is removable.

25            5.        Defendants Biddy, Astro Digital US, Inc., and Astro Digital, Inc., entered into a

26   stipulation with Plaintiffs to effect service on Friday, September 20, 2019. A true and correct

27   copy of the Parties’ Stipulation is attached hereto as Exhibit 2.

28            6.        This Court has original jurisdiction of the action under 28 U.S.C. § 1331, and the
                                                                      DEFTS. BIDDY, ASTRO DIGITAL US INC. &
     4818-9091-5753.3                                   -2   -     ASTRO DIGITAL, INC.’S NOTICE OF REMOVAL
                                                                                CASE NO.: NOT YET ASSIGNED
            Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 3 of 35


 1   action is removable to this Court pursuant to 28 U.S.C. § 1441(a). Removal to this judicial

 2   district and division is proper because this district includes the County of Santa Clara where the

 3   action is currently pending. See 28 U.S.C. § 1441(a).

 4   II.      TfflS NOTICE OF REMOVAL IS TIMELY FILED
 5            7.        This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1441(a) because it

 6   is filed within thirty days after Defendants stipulated to accept service of the Complaint, that is,

 7   on September 20, 2019. See 28 U.S.C. § 1446(b)(2)(B).

 8             8.       Defendants are unanimous in removing this action to this Court; Defendants

 9   Mikhai Kokorich and Liudmila Kokorich join in this Notice of Removal. See 28 U.S.C. §

10   1446(b)(2)(A).

11            9.        Pursuant to 28 U.S.C. § 1446(d), Defendants are promptly filing a copy of this

12   Notice of Removal with the clerk of the Santa Clara County Superior Court and serving Plaintiffs

13   with the same.

14             10.      Defendants reserve the right to amend and/or supplement this Notice of Removal.

15   Dated:             October 21,2019                     ROPERS, MAJESKI, KOHN & BENTLEY
16

17                                                          By: /s/ Nicole S. Healy__________________
                                                                TODD A. ROBERTS
18                                                             NICOLE S. HEALY
                                                               EDWIN B. BARNES
19                                                              Attorneys for Defendants
                                                                CHRIS BIDDY, ASTRO DIGITAL US
20                                                              INC., and ASTRO DIGITAL, INC.
21

22

23

24

25

26

27

28
                                                                      DEFTS. BIDDY, ASTRO DIGITAL US INC. &
     4818-9091-5753.3                                  -   3-      ASTRO DIGITAL, INC.’S NOTICE OF REMOVAL
                                                                                CASE NO.: NOT YET ASSIGNED
Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 4 of 35




          EXHIBIT 1
             Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 5 of 35

                                                               E-FILED
                                                               8/8/2019 3:29 PM
 1   LOEB & LOEB LLP                                           Clerk of Court
     OLEG (ALEX) STOLYAR (SBN 229265)                          Superior Court of CA,
 2   astolyar@loeb.com
                                                               County of Santa Clara
     DONALD A. MILLER (SBN 228753)
 3   dmiller@loeb.com                                          19CV352624
     JENNIFER JASON (SBN 274142)                               Reviewed By: R. Tien
 4   jjason@loeb.com
      10100 Santa Monica Blvd., Suite 2200
 5   Los Angeles, CA 90067
     Telephone: 310.282.2000
 6   Facsimile: 310.282.2200

 7   Attorneys for Plaintiffs
     Ambercroft Trading Limited and
 8   Dmitri Kushaev

 9                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                                FOR THE COUNTY OF SANTA CLARA

11                                                  19CV352624
12   AMBERCROFT TRADING LIMITED, a                  COMPLAINT FOR:
     British Virgin Islands company; AND
13   DMITRI KUSHAEV, an individual                  1. BREACH OF FIDUCIARY DUTY;

14                  Plaintiffs,                     2. FRAUD

15                                                  3. VIOLATION OF BUSINESS AND
                                                       PROFESSIONS CODE §§ 17200, ET
16   MIKHAIL KOKORICH, an individual;                  SEQ.
     LIUDMILA KOKORICH, an individual;
17   CHRIS BIDDY, an individual; ASTRO              4. VIOLATION OF 18 U.S.C. 1962(c) -
     DIGITAL US INC. (f/k/a Aquila Space Inc.), a      CIVIL RICO;
18   Delaware corporation; ASTRO DIGITAL,
     INC., a Delaware corporation; AND DOES 1       5. VIOLATION OF 18 U.S.C. 1962(d) -
19   THROUGH 10, INCLUSIVE                             CIVIL RICO; and

20                  Defendants.                     6. UNJUST ENRICHMENT

21                                                  DEMAND FOR JURY TRIAL

22

23

24

25

26

27

28

     18039116.1
     230322-10001                           COMPLAINT
           Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 6 of 35



 1            Plaintiffs Ambercroft Trading Limited (“Ambercroft”) and Dmitri Kushaev (“Kushaev,”

 2   and together with Ambercroft, “Plaintiffs”) allege as follows:

 3   I.      INTRODUCTION

 4                1.   This action arises out of a fraudulent scheme perpetrated by defendant Mikhail

 5   Kokorich (“Kokorich”), with the aid of the other defendants, pursuant to which Kokorich first

 6   convinced Plaintiffs to invest $10 million into ajoint venture with Kokorich to exploit certain

 7   space technologies in California and elsewhere (the “Joint Venture”), and then diverted and

 8   misappropriated the key assets of that Joint Venture in California, resulting in the unjust

 9   enrichment of Kokorich and the other defendants, and Plaintiffs’ loss of their entire investment.

10   IL      JURISDICTION AND VENUE

11            2.       Jurisdiction in this Court is proper because the claims arose within the jurisdiction

12   of this Court, and because the amount of damages sought is within the jurisdiction of this Court.

13            3.       Venue is proper in the County of Santa Clara under Sections 395 and 395.5 of the

14   California Code of Civil Procedure because all of the defendants reside and/or conduct business in

15   Santa Clara County, and much of the wrongful conduct alleged herein occurred in Santa Clara

16   County.

17   HI.     THE PARTIES

18            4.       Plaintiff Ambercroft Trading Limited is a company registered in the British Virgin

19   Islands and, through its investment in the Joint Venture, has done business in California.

20            5.       Plaintiff Dmitri Kushaev is an individual, a citizen of the Russian Federation

21   currently residing in Switzerland, and the beneficial owner and manager of Ambercroft during all

22   times pertinent to this Complaint.

23            6.       Plaintiffs are informed and believe, and based thereon allege, that defendant

24   Mikhail Kokorich is an individual, residing in Los Altos Hills, California at all times pertinent to

25   this Complaint.

26            7.       Plaintiffs are informed and believe, and based thereon allege, that Defendant

27   Liudmila Kokorich (the wife of Mikhail Korkorich) is an individual, residing in Los Altos Hills,

28   California at all times pertinent to this Complaint.


     18039116.1                                          2
     230322-10001                                  COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 7 of 35



 1            8.        Plaintiffs are informed and believe, and based thereon allege, that defendant Chris

 2   Biddy is an individual residing in Sunnyvale, California at all times pertinent to this Complaint.

 3            9.        Mikhail Kokorich, Liudmila Kokorich, and Chris Biddy are referred to collectively

 4   herein as the “Individual Defendants.”

 5                10.   Defendant Astro Digital US, Inc. (“ADU”), formerly known as Aquila Space Inc.

 6   (“Aquila”), is a Delaware corporation with its principal place of business in Santa Clara,

 7   California. Aquila and ADU will be collectively referred to as “ADU” in the Complaint, unless

 8   otherwise indicated.

 9                11.   Defendant Astro Digital, Inc. is a Delaware corporation with its principal place of

10   business in Santa Clara, California.

11                12.   Defendants ADU and Astro Digital, Inc. will collectively be referred to herein as

12   the “Entity Defendants.”

13                13.   Plaintiffs are informed and believe, and based thereon allege, that the Individual

14   Defendants exercised complete dominion and control over the Entity Defendants at all times

15   pertinent to this Complaint (and still do so), including the Entity Defendants’ daily affairs,

16   properties, rights, and interests, such that it renders the Entity Defendants mere shells and

17   instrumentalities of the Individual Defendants.

18                14.   Plaintiffs are further informed and believe, and based thereon allege, that the Entity

19   Defendants were formed for the purpose of furthering the Individual Defendants’ fraudulent

20   scheme, and that adherence to the separate existences of the Entity Defendants would permit an

21   abuse of trust and corporate privilege that would sanction fraud and promote injustice.

22                15.   The true names and capacities of defendants DOES 1 to 10, inclusive (collectively,

23   the “DOE Defendants”), are unknown to Plaintiffs at this time, who therefore sue these defendants

24   by such fictitious names.

25                16.   Plaintiffs are informed and believe, and based thereon allege, that each defendant

26   named as a DOE is responsible for each and every obligation hereinafter set forth. Plaintiffs will

27   amend this Complaint by inserting true names in lieu of the fictitious names, together with apt and

28   proper charging allegations, when the true names and capacities are ascertained. As used


     18039116.1                                           3
     230322-10001                                   COMPLAINT
           Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 8 of 35



 1   hereinafter, and unless otherwise indicated, the term “Defendants” refers to and means collectively

 2   all of the Individual Defendants, the Entity Defendants, and the Doe Defendants.

 3                17.   Plaintiffs are informed and believe, and based thereon allege, that each Defendant

 4   named in this Complaint, including each Doe, was at all times mentioned, and now is, acting as

 5   the agent, servant, subsidiary, partner, member, associate, representative, employee, and/or alter

 6   ego of each of the other Defendants, including DOES, and all of the things alleged to have been

 7   done by the Defendants and were done in the course and scope of their agency, employment,

 8   service, subsidiary relationship, partnership, membership, association, or representative

 9   relationship, with the knowledge and consent of their respective principals, employers, masters,

10   parent corporations, partners, members, associates or representatives.

11                18.   Plaintiffs are further informed and believe, and based thereon allege, that

12   Defendants have formed and engaged in a conspiracy, common enterprise and common course of

13   conduct, the purpose of which was and is to engage in the wrongdoing alleged in this Complaint.

14   The conspiracy, common enterprise and common course of conduct continue to the present, and

15   Plaintiffs have each suffered damages resulting from Defendants’ operation of their conspiracy,

16   common enterprise and common course of conduct.

17   IV.      FACTUAL ALLEGATIONS

18            A.        Kokorich Convinces Plaintiffs to Invest $10 Million in the Joint Venture.

19                19.   Kokorich markets himself as a “space entrepreneur.” In 2013, while Kokorich was

20   staying in California, Kokorich asked Kushaev to enter into ajoint venture centered around

21   technology opportunities in space, such as the operation of satellite systems (i.e., the Joint

22   Venture). During their discussions, which included multiple emails to Kushaev from Kokorich in

23   California, Kokorich represented to Kushaev that the proposed Joint Venture would be profitable.

24            20.       As a few representative examples, Kokorich communicated with Kushaev (via

25   email and phone) on at least the following dates:

26                      (a)    On March 1, 2013 and March 26, 2013, Kokorich sent Kushaev emails

27   inviting Kushaev to travel to Silicon Valley, and further inviting Kushaev to stay at Kokorich’s

28   house in Silicon Valley so that they could discuss the Joint Venture.


     18039116.1                                          4
     230322-10001                                   COMPLAINT
          Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 9 of 35



 1                   (b)    On April 26, 2013, Kokorich sent Kushaev an email with a proposed Term

 2   Sheet regarding Kushaev’s investment into the Joint Venture.

 3                   (c)     On or about September 26, 2013, Kokorich sent Kushaev an email asking

 4   him to invest $10,000,000 into the Joint Venture

 5                   (d)     Between March and September 2013, Kushaev and Kokorich also had

 6   multiple phone calls, during which Kokorich urged Kushaev to invest into the Joint Venture, and

 7   promised him that the investment would be profitable, and that Kushaev could trust Kokorich with

 8   his money. For example, in late June 2013, Kokorich had a telephone conversation with Kushaev,

 9   during which he proposed that Kushaev invest $10,000,000 in the Joint Venture, and went through

10   the rest of the proposed terms of the Joint Venture set forth in paragraph 21 below. Upon

11   information and belief, Kokorich was in the United States at the time he made those calls to

12   Kushaev regarding the Joint Venture.

13            21.    In September 2013, relying on Kokorich’s verbal and written representations

14   concerning the Joint Venture, Kushaev agreed to enter into the Joint Venture proposed by

15   Kokorich. The key terms of that Joint Venture were as follows:

16            a.     Kushaev would invest $10,000,000 into the Joint Venture, and Kokorich would

17            raise an additional $10,000,000 from third party investors;

18            b.     Both Kushaev and Kokorich would form companies for purposes of the Joint

19            Venture, through which they would hold their respective ownership interests in the Joint

20            Venture;

21            c.     Kushaev would hold an approximately 15% interest in the Joint Venture, while

22            Kokorich would hold the controlling interest in the Joint Venture, serve as the Chief

23            Executive Officer (“CEO”) of the holding company that would ultimately own the Joint

24            Venture assets, and would be responsible for the US operations of the Joint Venture;

25            d.     Both Kushaev and Kokorich would participate in the profits of the Joint Venture

26            pursuant to their respective ownership interests in the Joint Venture; and

27

28


     18039116.1                                        5
     230322-10001                                COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 10 of 35



 1            e.     Kushaev would be appointed to executive positions in those companies formed by

 2            Kokorich through which the Joint Venture assets would be held, so that Kushaev could

 3            keep an eye on Plaintiffs’ investment.

 4            22.    To implement the Joint Venture, Kushaev and Kokorich took the following steps.

 5            23.    Kushaev formed Ambecroft in September 2013 and, through Ambercroft, invested

 6   $10 million into the Joint Venture in late September 2013.

 7            24.    Kokorich formed Dauria Holding International Limited (“DHIL”) in September

 8   2013, so that Kushaev (through Ambercroft) could hold a 14.29% interest in DHIL. Kokorich, at

 9   all relevant times to this Complaint, owned a controlling interest in DHIL.

10            25.    Pursuant to the corporate structure set up by Kokorich to implement the Joint

11   Venture, DHIL was merely a holding company, and DHIL’s only asset was its interest in Dauria

12   Aerospace Holding Limited (“DASH”). Kokorich was also the founder of DASH, and served as

13   a director of DASH and its Chief Executive Officer during all times pertinent to this Complaint.

14   Thus, Kokorich also controlled DASH, in addition to controlling DHIL.

15            26.    Plaintiffs are informed and believe, and based thereon allege, that most of the

16   moneys invested by Plaintiffs into the Joint Venture were transferred at the direction of Kokorich

17   to the United States in late 2013 and 2014, and used for the operations of the Joint Venture in the

18   United States, including specifically the operations of a US subsidiary of DASH, Canopus

19   Systems US LLC (“Canopus”), a California limited liability company. DASH owned Canopus

20   through Astra Digital, LLC (“Astra”), a Delaware limited liability holding company for Canopus.

21            27.    At Kokorich’s direction, Canopus held the Joint Venture’s most valuable assets,

22   including DASH’s highly valuable Perseus-M space satellites. Canopus also employed DASH’s

23   key personnel and held the rights to the Joint Venture’s key intellectual property concerning space

24   technology.

25            28.    Kokorich was responsible for the day-to-day operations of Canopus, pursuant to the

26   terms agreed to by Kushaev and Kokorich as part of the Joint Venture.

27

28


     18039116,1                                        6
     230322-10001                                COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 11 of 35



 1            29.   Lastly, pursuant to the terms of the Joint Venture, Kushaev was initially employed

 2   by DASH as its managing director in charge of finance strategy and mergers and acquisitions, so

 3   that Kushaev could keep an eye on Plaintiffs’ investment in the Joint Venture.

 4            B.    After Obtaining Plaintiffs’ Moneys, Kokorich Misappropriates Those Moneys

 5                  by Diverting the Joint Venture’s Assets to Himself and the Other Defendants.

 6            30.   As explained in further detail below, Kokorich used his control over the Joint

 7   Venture and its US operations to misappropriate Plaintiffs’ moneys and the Joint Venture’s most

 8   valuable assets, which resulted in the unjust enrichment of Kokorich and the other Defendants, and

 9   the total loss of Plaintiffs’ $10 million investment in the Joint Venture.

10                  1.      Kokorich fires key personnel who provided financial oversight for the Joint

11                          Venture.

12            31.   On or about May 29, 2014, at Kokorich’s instruction, Kushaev was terminated

13   from his position as the managing director in charge of finance strategy and mergers and

14   acquisitions for DASH and its subsidiaries. Kokorich caused an email to that effect to be sent to

15   Kushaev on May 29, 2014, on which Kokorich was copied.

16            32.   The stated reason for Kushaev’s termination was that his contract had expired.

17   However, Plaintiffs are now informed and believe, and based thereon allege, that Kushaev was

18   fired so that he would not have any access to or oversight of the financial operations of DASH and

19   its US subsidiaries, which allowed Kokorich to subsequently misappropriate Plaintiffs’ funds.

20            33.   At or about the same time, Kokorich fired the chief financial officer (Dmitry

21   Sokolsky) and the group treasurer and controller (Maria Pershina) for DASH and its subsidiaries.

22   Again, Plaintiffs are informed and believe, and based thereon allege, that these individuals were

23   fired because they were not under the control of Kokorich and, thus, Kokorich wanted to remove

24   them so he could subsequently divert the assets of the Joint Venture without Plaintiffs’ knowledge.

25

26

27

28


     18039116.1                                        7
     230322-10001                                COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 12 of 35



 1                      2.     After Kokorich’s request to Plaintiffs for more money is denied, he forms

 2                             the Astro Digital Entities, to which he then diverts the Joint Venture Assets.

 3            34.       Upon information and belief, between October 2013 and late 2014, Kokorich

 4   mismanaged the Joint Venture, and particularly its US operations. As a result, in late 2014,

 5   Kokorich asked Plaintiffs to invest more moneys into the Joint Venture. Plaintiffs refused.

 6            35.       Kokorich then, between December 2014 and March 2015, caused to be formed

 7   several new legal entities, with the aid of defendant Biddy — a close Kokorich associate and Vice

 8   President of Research and Development at Canopus - to which Kokorich subsequently diverted

 9   the Joint Venture’s assets

10            36.       Specifically, on or about December 31, 2014, defendant Biddy formed a new entity

11   called Aquila Space Inc., which was unaffiliated with the Joint Venture. Plaintiffs are informed

12   and believe that Biddy formed Aquila at the direction, and with the knowledge of, Kokorich.

13            37.       Defendant Biddy is a former executive of Canopus who left Canopus and

14   immediately began working for Aquila after its formation in 2015. Aquila was originally located

15   at the same address as Canopus - i.e.. Building 503, 340 Cody Rd., Moffet Field, CA 94305.

16                38.   Plaintiffs are informed and believe, and based thereon allege, that, on or about

17   February 5, 2015, Kokorich and Biddy used the California Secretary of State online electronic

18   filing portal and/or the US mail to file the “Statement and Designation by Foreign Corporation” to

19   register Aquila to do business in California.

20            39.       The agent for service of process for Aquila was another close Kokorich associate,

21   Artiom Anisimov, who was also an officer and agent for service of process for Canopus; and, on

22   information and belief, also served as Kokorich’s personal assistant.

23            40.       Aquila’s corporate purpose, as set out and transmitted electronically on its website,

24   was designing, building and operating nanosatellites, and its mission was to provide daily multi-

25   spectral satellite imagery through their landmapper constellations. This is the same business as the

26   business that Canopus was engaged in on behalf of the Joint Venture.

27            41.       Plaintiffs are further informed and believe, and based thereon allege, that on or

28   about March 5, 2015, Kokorich caused to be formed another new entity, Astro Digital, Inc.


     18039116.1                                           8
     230322-10001                                   COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 13 of 35



 1                42.   On or about March 13, 2015, Astro Digital, Inc. used the California Secretary of

 2   State online electronic filing portal and/or the US mail to file the “Statement and Designation by

 3   Foreign Corporation” to register to do business in California. The person who signed this filing

 4   was the same Mr. Anisimov (a close associate of Kokorich) who was listed as the agent for service

 5   of process for Aquila and Canopus. Plaintiffs are informed and believe, and based thereon allege,

 6   that this filing was done at the instruction, and with the knowledge, of Kokorich.

 7                43.   The name, “Astro Digital,” is virtually identical to the name of one of DASH’s US

 8   subsidiaries, Astra Digital - the parent company of Canopus in the corporate structure initially set

 9   up by Kokorich to implement the Joint Venture.

10            44.       On or about November 12, 2014, Kokorich caused Astra Digital to change its name

11   to Dauria Geo. Kokorich caused the name change by filing the “Amended Statement by Foreign

12   Corporation” through either the California Secretary of State online electronic filing portal or the

13   US mail. Kokorich signed that Statement as Dauria GEO’s President.

14                45.   Upon information and belief, Kokorich changed Astra Digital’s name to Dauria

15   GEO so that he could subsequently use Astro Digital to compete with the Joint Venture.

16            46.       Plaintiffs are informed and believe that, on or about December 31,2015, Aquila

17   merged with Astro Digital, Inc., via a stock-for-stock exchange, following which Aquila changed

18   its name to Astro Digital US, Inc. (i.e., ADU).

19                47.   To register the name change, on or about May 17, 2016, ADU filed the “Amended

20   Statement by Foreign Corporation” through either the California Secretary of State online

21   electronic filing portal or the US mail. This Certificate of Amendment was signed by defendant

22   Biddy. Plaintiffs are informed and believe, and based thereon allege, that this filing was done at

23   the instruction, and with the knowledge, of Kokorich.

24            48.       After Aquila changed its name to Astro Digital US., Inc., Astro Digital, Inc.

25   became a wholly owned subsidiary of ADU.

26            49.       Plaintiffs are informed and believe, and based thereon allege, that Astro Digital,

27   Inc., Aquila, and Astro Digital US, Inc. (collectively, the “Astro Digital Entities”) were each

28


     18039116.1                                          9
     230322-10001                                   COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 14 of 35



 1   formed at the direction of Kokorich for the purpose of receiving and taking over the assets and

 2   business of the Joint Venture, which is precisely what occurred as described below.

 3                      3.     Defendants surreptitiously transfer Joint Venture assets from Canopus to

 4                             ADU.

 5            50.       Kokorich first attempted to divert assets from Canopus to the Astro Digital Entities

 6   that he caused to be created by obtaining the board approval of DASH to do so. The tactic did not

 7   work. For example, on January 30, 2015, Kokorich emailed a notice of a board meeting, along

 8   with a draft supply contract and specifications, which required Canopus to purchase a number of

 9   products from Aquila for $520,000. The board did not act on the draft contract, pending

10   explanations regarding the contract from Kokorich that were never provided.

11            51.       Kokorich then arranged for a transfer of the Joint Venture assets (held by Canopus)

12   to the Astro Digital Entities in a different manner, this time without seeking approvals.

13   Unbeknownst to Plaintiffs at the time, between March and April 2015, after Kokorich had

14   removed the individuals who provided financial oversight for the Joint Venture, several

15   transactions were made between Canopus and Aquila without notice to Plaintiffs.

16            52.       For example, on March 6, 2015, Kokorich caused Canopus to enter into an

17   agreement with Aquila (the co-called “Subcontractor Agreement”), by which Canopus transferred

18   to Aquila valuable intellectual property and two Perseus-M satellites launched in 2014 and still in

19   orbit. The market value of the satellites was well over $5 million. But pursuant to the agreement,

20   Canopus was to receive just over $2 million total for both satellites, far below their true market

21   value. Notably, Plaintiffs are informed and believe, and based thereon allege, that Aquila did not

22   even pay the contractual amounts for these assets in any event.

23            53.       Plaintiffs are informed and believe, and based thereon allege, that drafts and final

24   versions of the Subcontractor Agreement were transmitted by Kokorich or at Kokorich’s direction

25   via email between Canopus and Aquila in or around March 2015. Plaintiffs were not copied on

26   these emails.

27                54.   Kokorich also arranged for the execution of a Joint Development and Cooperation

28   Agreement between Canopus and Aquila, dated April 6, 2015 (the “Cooperation Agreement”).


     18039116.1                                          10
     230322-10001                                   COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 15 of 35



 1   Under the Cooperation Agreement, Aquila obtained substantially all of Canopus’s intellectual

 2   property rights listed in the agreement. Plaintiffs are informed and believe, and based thereon

 3   allege, that drafts and final versions of the Cooperation Agreement were transmitted between

 4   Canopus and Aquila via email by Kokorich or at Kokorich’s direction in or around April 2015.

 5   Plaintiffs were not copied on these emails.

 6                55.   After receiving complaints regarding the lack of commercial justification for the

 7   above-referenced transactions between Aquila and Canopus from a third party investor, Kokorich

 8   took yet a new tack.

 9            56.       On August 3, 2015, Kokorich sent an email to the members of DHIL asking for an

10   extraordinary board meeting of DASH to take place on August 10, 2015. The notice was

11   inadequate, and Kokorich was so advised by Kushaev. Kokorich nonetheless then sent a “formal

12   notice” of the August 10 meeting via email on August 7, 2015.

13                57.   Despite being advised that the notice for the August 10, 2015 meeting was

14   improper, and that Ambercroft’s representative would be unable to attend, Kokorich convened the

15   meeting on August 10, 2015. During that meeting, which Plaintiffs are informed and believe took

16   place via video conference and/or telephonically, Kokorich obtained approval from the DASH

17   Board for the so-called “Framework Agreement,” pursuant to which the prior Subcontractor

18   Agreement and Cooperation Agreement would be declared null and void, and the Joint Venture

19   assets would instead be transferred to Aquila pursuant to the Framework Agreement. Plaintiffs

20   were not present at this meeting.

21            58.       Kokorich then caused DASH and Canopus to enter into the so-called “Framework

22   Agreement” with Aquila, effective August 11, 2015, pursuant to which Kokorich caused DASH

23   and Canopus to sell the Joint Venture assets to Aquila at far below market value.

24            59.       Plaintiffs are informed and believe, and based thereon allege, that the final versions

25   of the Framework Agreement were transmitted between Defendants Kokorich and Biddy via email

26   or around August 11 and 12, 2015. Again, Plaintiffs were not copied on these emails.

27            60.       Plaintiffs are informed and believe, and based thereon allege, that by August 12,

28   2015, Biddy was already an employee of Aquila with an Aquila email address.


     18039116.1                                          11
     230322-10001                                   COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 16 of 35



 1            61.   The Framework Agreement had no legitimate business purpose, provided little to

 2   no adequate economic or other benefit to the Joint Venture, and served only to confer an

 3   unjustified benefit for the Defendants. (As described below, Plaintiffs discovered in 2018 that

 4   each of the Individual Defendants has a substantial ownership interest in ADU.)

 5            62.   Kokorich tried to conceal the fraudulent nature of the Framework Agreement

 6   transfers from Plaintiffs by claiming that the Framework Agreement was the result of competitive

 7   bidding. To that end, Kokorich sent reports via email (for example, on August 4, 2015) with the

 8   purported “bids” of various companies. The result of the process was as Kokorich designed it -

 9   Aquila was purportedly the highest bidder - an announcement that Kokorich sent via email.

10            63.   However, Plaintiffs have since been informed and believe, and based thereon

11   allege, that the purported competitive bidding was actually a sham, designed from the beginning to

12   reach a particular outcome - for the Joint Venture’s assets to go to the Astro Digital Entities

13   owned and controlled by Kokorich, for amounts far below their actual fair market value.

14            C.    After Kokorich Misappropriates the Joint Venture’s Assets, He Causes ADU

15                  to Compete with the Joint Venture Entities.

16            64.   Plaintiffs are informed and believe that after the diversion of Canopus’ key assets

17   to the Astro Digital Entities via the Framework Agreement on or about August 11,2015, the

18   Individual Defendants caused ADU to go into competition with the Joint Venture, using DASH’s

19   and Canopus’s tangible assets, intellectual property, and goodwill as if they belonged to ADU.

20            65.   Specifically, on its website, ADU described the products it offers with

21   specifications that closely resemble the specifications of Canopus products. For example,

22   Defendants marketed ADU on its website as the operator of the two Perseus-M satellites, and has

23   subsequently caused ADU to enter into agreements with companies with which DASH and

24   Canopus were previously in negotiations.

25            66.   There is substantial overlap between the employees and management of ADU and

26   Canopus, with those persons simply moving from Canopus to ADU. For example, Damir

27   Begishev, who served as the CFO of Canopus, became the CFO of ADU.

28


     18039116.1                                       12
     230322-10001                               COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 17 of 35



 1            67.       Notably, all of the above wrongful conduct occurred while Kokorich was still the

 2   Chief Executive Officer of DASH and entrusted by Plaintiffs with managing their interests in the

 3   Joint Venture and, specifically, the management of the Joint Venture’s US subsidiaries.

 4            68.       Not surprisingly, Canopus went out of business after Defendants’ scheme was

 5   implemented and they had stripped it of its most valuable assets.

 6            D.        Plaintiffs Did Not Discover that Kokorich and His Wife Had Ownership

 7                      Interests in ADU Until 2018.

 8            69.       While Plaintiffs disagreed with some of Kokorich’s business decisions while he

 9   was managing the Joint Venture, Plaintiffs did not learn until 2018 that Kokorich and his wife had

10   ownership interests in the new ADU entity and, thus, had personally profited by transferring the

11   Joint Venture assets from Canopus to Aquila.

12                70.   As discussed above, Kokorich had removed Kushaev from his position as the

13   managing director in charge of finance strategy for DASH precisely so that Plaintiffs would not

14   have access to the financial information concerning the US operations of the Joint Venture.

15            71.       Moreover, in October 2015, when Plaintiffs requested that Kokorich and his

16   entities provide more information regarding the transfers of assets from Canopus to Aquila,

17   Kokorich refused. For example, Kokorich caused one of his associates, Dmitri Khan, to send an

18   email to Plaintiffs on October 20, 2015, refusing to provide such information.

19            72.       Further, Kushaev had several conversations with Kokorich in late 2015 and 2016,

20   during which Kushaev expressly asked Kokorich if he or his family held any ownership interest in

21   any of the Astro Digital Entities. Kokorich categorically denied this.

22            73.       Plaintiffs then engaged in protracted settlement negotiations with Kokorich over

23   the next few years (through early 2019) seeking to informally resolve the dispute concerning the

24   loss of Plaintiffs’ investment in the Joint Venture, which proved unsuccessful.

25            74.       In the meantime, Plaintiffs discovered in 2018 that both Kokorich and his wife had

26   substantial ownership interests in ADU and, thus, had personally profited from the transfer of the

27   Joint Venture assets from Canopus to ADU at far below market value.

28


     18039116.1                                         13
     230322-10001                                  COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 18 of 35



 1            75.       In 2018, Plaintiffs also discovered that defendant Biddy had a substantial

 2   ownership interest in ADU and, thus, had also personally profited from the transfer of Canopus

 3   assets to ADU for below market value.

 4            76.       This action followed.

 5                                         FIRST CAUSE OF ACTION

 6                                   FOR BREACH OF FIDUCIARY DUTY

 7                             (Against Defendant Kokorich by Plaintiff Kushaev)

 8            77.       Plaintiffs incorporate by reference those allegations set forth in the preceding

 9   paragraphs as though set forth fully herein.

10            78.       As ajoint venturer with Kushaev, Kokorich owed Kushaev fiduciary duties of care

11   and loyalty, which required Kokorich to, among other things, act with the utmost good faith and

12   with full disclosure in all matters pertaining to the Joint Venture and to refrain from acting in his

13   own self-interest at the expense of Kushaev.

14                79.   Kokorich breached his fiduciary duties of care and loyalty to Kushaev by, among

15   other things, mismanaging Kushaev’s multi-million dollar investment in the Joint Venture,

16   mismanaging the Joint Venture, and misappropriating the US assets of the Joint Venture.

17            80.       Kushaev was damaged in an amount of many millions of dollars (the exact amount

18   to be proven at trial), as a result of the above-referenced breaches.

19                81.   Plaintiffs are informed and believe, and based thereon allege, that Kokorich acted

20   as alleged herein with the intent to deprive Kushaev of property and to inj ure Kushaev such that

21   Kokorich’s actions constitute oppression or malice within the meaning of California Civil Code

22   § 3294. Kokorich’s conduct was intended to cause injury to Kushaev and was carried on by

23   Kokorich in willful and conscious disregard of Kushaev’s rights. Kokorich’s conduct was

24   despicable, oppressive, and outrageous, justifying the imposition of punitive and exemplary

25   damages against Kokorich in an amount sufficient to punish him, to make an example of him, and

26   to deter such conduct in the future.

27

28


     18039116.1                                          14
     230322-10001                                   COMPLAINT
        Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 19 of 35



 1                                       SECOND CAUSE OF ACTION

 2                                                  FOR FRAUD

 3                             (Against Defendant Kokorich by Plaintiff Kushaev)

 4                82.   Plaintiffs incorporate by reference those allegations set forth in the preceding

 5   paragraphs as though set forth fully herein.

 6            83.       Kokorich made false representations to Kushaev and omitted material information

 7   from Kushaev, including the following:

 8                      a.     Representing to Kushaev in various telephone calls between March and

 9                      September 2013, including in late June 2013, that Kushaev could trust Kokorich

10                      with Kushaev’s multi-million dollar investment; while, upon information and

11                      belief, Kokorich already planned to misappropriate Kushaev’s moneys;

12                      b.     Representing to Kushaev in various telephone calls between March and

13                      September 2013 that Kushaev would be appointed to executive positions in those

14                      companies formed by Kokorich through which the Joint Venture assets would be

15                      held, so that Kushaev could keep an eye on Plaintiffs’ investment; while, upon

16                      information and belief, Kokorich already planned to strip Kushaev of such

17                      positions, so as to help Kokorich subsequently misappropriate Kushaev’s moneys;

18                      c.     Representing to Kushaev in various telephone calls in late 2015 and 2016

19                      that Kokorich and his family members did not have any ownership interest in the

20                      Astro Digital Entities, while knowing those representations were false;

21                      d.     When asking Kushaev to invest $10,000,000 into the Joint Venture, failing

22                      to disclose to Kushaev that Kokorich planned to misappropriate the Joint Venture

23                      assets so that Kokorich and his wife could personally profit at Kushaev’s expense;

24                      e.     Failing to disclose to Kushaev at the time the Framework Agreement was

25                      proposed and then executed on or about August 11, 2015, that Kokorich and his

26                      wife would hold ownership interests in the entity to which the Joint Venture assets

27                      were being transferred.

28


     18039116.1                                          15
     230322-10001                                   COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 20 of 35



 1            84.       Kokorich, as well as Kokorich’s wife, profited as a result of Kokorich’s

 2   misrepresentations and omissions at the expense of Kushaev.

 3            85.       The above misrepresentations and omissions were intended to conceal and did

 4   conceal from Kushaev the self-dealing engaged in by Kokorich until 2018.

 5                86.   Had Kushaev been apprised of the above facts, he would not have entered into the

 6   Joint Venture, and would not have invested $10,000,000 for the purposes of the Joint Venture.

 7            87.       As a result of the above-referenced misconduct by Kokorich, Kushaev sustained

 8   damages of many millions of dollars, the exact amount to be proven at trial.

 9                88.   Kushaev is informed and believes, and based thereon alleges, that Kokorich acted

10   as alleged herein with the intent to deprive Kushaev of property and to injure Kushaev, such that

11   Kokorich’s actions constitute fraud, oppression, or malice within the meaning of California Civil

12   Code § 3294. Kokorich’s conduct was intended to cause injury to Kushaev and was carried on by

13   Kokorich in willful and conscious disregard of Kushaev’s rights. The conduct of Kokorich was

14   despicable, oppressive, and outrageous, justifying the imposition of punitive and exemplary

15   damages against Kokorich in an amount sufficient to punish Kokorich, to make an example of

16   Kokorich, and to deter such conduct in the future.

17                                         THIRD CAUSE OF ACTION

18           FOR VIOLATION OF BUSINESS & PROFESSIONS CODE §§ 17200 ET SEQ.

19         (Against Defendants Kokorich, Biddy, the Entity Defendants and DOE Defendants)

20                89.   Plaintiffs incorporate by reference those allegations set forth in the preceding

21   paragraphs as though set forth fully herein.

22            90.       Plaintiffs are informed and believe, and on that basis allege, that Defendants have

23   engaged and continue to engage in unlawful, unfair, and/or fraudulent acts or practices in the

24   conduct of their business, which acts or practices constitute unfair competition within the meaning

25   of California’s Unfair Competition Law (“UCL”), codified at Business and Professions Code

26   §§ 17200, et seq.

27            91.       Defendants’ unlawful, unfair, and/or fraudulent acts or practices include but are not

28   limited to:


     18039116.1                                          16
     230322-10001                                   COMPLAINT
        Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 21 of 35



 1                      a.     establishing the Astro Digital Entities for the purpose of diverting and

 2   misappropriating the Joint Venture assets from the Joint Venture entities to ADU;

 3                      b.     implementing and entering into the Framework Agreement to divert the

 4   Joint Venture assets from the Joint Venture entities to ADU without adequate consideration;

 5                      c.     directly competing against the Joint Venture entities using the assets,

 6   intellectual property, and employees of the Joint Venture entities.

 7            92.       Plaintiffs have been injured in fact and suffered damages as a result of Defendants’

 8   illegal, unfair and fraudulent acts and practices. Moreover, Defendants have been unjustly

 9   enriched as a result of their illegal, unfair, and fraudulent acts and practices, and should be ordered

10   to make restitution to Plaintiffs of all such amounts unjustly received in a sum to be proven at trial,

11   but at least $10 million.

12                93.   In doing the acts alleged herein, the Defendants acted with oppression, fraud and

13   malice with intent to injure Plaintiffs and the acts herein alleged were in conscious disregard of

14   Plaintiffs’ rights and interests. Defendants’ conduct was despicable, oppressive and outrageous,

15   justifying the imposition of punitive or exemplary damages against them in a sum that proof at the

16   time of trial may indicate as appropriate.

17            94.       Plaintiffs are informed and believe and based thereon allege that Defendants acted

18   as alleged herein with the intent to deprive Plaintiffs of property and to injure Plaintiffs such that

19   Defendants’ actions constitute fraud, oppression, or malice within the meaning of California Civil

20   Code § 3294. The Defendants’ conduct was intended to cause injury to Plaintiffs and was carried

21   on by the Defendants in willful and conscious disregard of Plaintiffs’ rights. The conduct of the

22   Defendants was despicable, oppressive, and outrageous, justifying the imposition of punitive and

23   exemplary damages against the Defendants in an amount sufficient to punish Defendants, to make

24   an example of the Defendants, and to deter such conduct in the future.

25

26

27

28


     18039116.1                                          17
     230322-10001                                   COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 22 of 35



 1                                        FOURTH CAUSE OF ACTION

 2                               FOR VIOLATION OF 18 U.S.C. 1962(c) (RICO)

 3         (Against Defendants Kokorich, Biddy, the Entity Defendants and DOE Defendants)

 4                95.    Plaintiffs incorporate by reference those allegations set forth in the preceding

 5   paragraphs as though set forth fully herein.

 6                96.    Plaintiffs are informed and believe, and based thereon allege, that Kokorich, Biddy,

 7   and the Entity Defendants each violated the Organized Crime Control Act of 1970, 18 U.S.C.

 8   §§ 1962, et seq.. Racketeer Influenced and Corrupt Organizations (“RICO”), in connection with a

 9   scheme devised, conducted and/or participated in by these Defendants; each of whom is associated

10   with an unlawful enterprise dealing in interstate commerce; and each of whom conducted or

11   participated, directly or indirectly, in that enterprise through a pattern of racketeering activity by

12   committing mail fraud and/or wire fraud, as described herein.

13                97.    Each of the Defendants is a “person” within the meaning of 18 U.S.C. § 1961(3).

14                98.    Plaintiffs are informed and believe, and based thereon allege, that Defendants

15   Kokorich, Biddy, and the Entity Defendants formed an “enterprise” within the meaning of 18

16   U.S.C. §§ 1961(4) and 1962(c). This enterprise (the “Kokorich-ADU Enterprise”) was and is an

17   association in fact enterprise, consisting of Kokorich, Biddy, and the Entity Defendants, who

18   continue to have a stable working relationship and delegation of duties among themselves, as well

19   as a common purpose of defrauding Plaintiffs to enrich themselves.

20                99.    Plaintiffs are informed and believe, and based thereon allege, that the Kokorich-

21   ADU Enterprise has engaged in, and its activities affect, interstate commerce, including through

22   the Defendants’ use of the U.S. mail, electronic mail, and telephone and digital communications

23   across state and country lines, and the misappropriation and subsequent use of the Joint Venture’s

24   assets through the aforementioned fraudulent scheme.

25                100.   Plaintiffs are informed and believe, and based thereon allege, that each of the

26   above-referenced Defendants was and is associated in the Kokorich-ADU Enterprise and has

27   conducted or participated, directly or indirectly, in the management and operation of the affairs of

28

     18039116.1                                           18
     230322-10001                                    COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 23 of 35



 1   the enterprise through a pattern of activity unlawful under 18 U.S.C. § 1961(1) - namely, multiple,

 2   repeated, and continuous acts of mail fraud and wire fraud.

 3                101.   The Defendants’ use of interstate wire facilities and the U.S. mail to perpetrate their

 4   fraudulent scheme against Plaintiffs involved multiple electronic mail, wire, and telephonic

 5   communications between 2013 through the present, as alleged in paragraphs 20-21, 26, 31-33, 35­

 6   47, 50-59, 62, and 71-72. Some specific examples of predicate acts committed by Defendants

 7   Kokorich, Biddy, and the Entity Defendants in furtherance of their fraudulent scheme against

 8   Plaintiffs, and in violation of 18 U.S.C. § 1961(1), include, but are not limited to:

 9                       a.      On March 1, 2013 and March 26, 2013, Kokorich sent Kushaev emails

10   inviting Kushaev to travel to Silicon Valley, and to stay at Kokorich’s house in Silicon Valley, so

11   that they could discuss the Joint Venture.

12                       b.      On April 26, 2013, Kokorich sent Kushaev an email with a proposed Term

13   Sheet regarding Kushaev’s investment into the Joint Venture.

14                       c.      On or about September 26, 2013, Kokorich sent Kushaev an email asking

15   Kushaev to invest $10,000,000 into the Joint Venture

16                       d.      On or about February 2, 2015, Biddy used the California Secretary of State

17   online electronic filing portal and/or the US mail to file the “Statement and Designation by

18   Foreign Corporation” so as to register Aquila to do business in California.

19                       e.      On or about March 13, 2015, Astro Digital, Inc. used the California

20   Secretary of State online electronic filing portal and/or the US mail to file the “Statement and

21   Designation by Foreign Corporation” to register to do business in California.

22                       f.      On August 7, 2015, Kokorich sent Kushaev and others the formal notice of

23   the August 10, 2015 extraordinary board meeting (at which the Framework Agreement

24   transferring the Joint Venture assets to Aquila was approved);

25                       g.      On information and belief, Kushaev caused the August 10, 2015 board

26   meeting to be transmitted via videoconference and/or teleconference;

27                       h.      On or about August 11, 2015, Kokorich emailed the executed version of the

28   Framework Agreement to Biddy, among others;


     18039116.1                                            19
     230322-10001                                     COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 24 of 35



 1                       i.      On or about October 20, 2015, Kokorich caused an email to be sent to

 2   Kushaev and others (on which Kokorich was copied), refusing to provide Kushaev with the

 3   requested information concerning the transfers of the Joint Venture assets to Aquila.

 4                       j.      On or about May 17, 2016, Astro Digital US, Inc. filed an Amended

 5   Registration with the California Secretary of State, using either California’s online electronic

 6   filing portal and/or the US mail, to register to do business in California, to facilitate Defendants’

 7   use the misappropriated Joint Venture assets in California.

 8                102.   Plaintiffs are informed and believe, and based thereon allege, that the Defendants’

 9   fraudulent scheme against Plaintiffs is part of a pattern of racketeering activity within the meaning

10   ofl8U.S.C.§ 1961(1) and (5).

11                103.   The above alleged acts of racketeering by Defendants were not isolated. Rather,

12   these acts of racketeering are related because they had the same or similar purpose, result,

13   participants, victims, and methods of commission. Further, the Defendants’ acts of racketeering

14   have been continuous, starting in 2013 and continuing through the present.

15                104.    Plaintiffs are informed and believe, and based thereon allege, that Defendants’

16   wrongful conduct set forth above, represents an ongoing RICO enterprise, which projects into the

17   future with a threat of repetition.

18                105.    As a direct result of Defendants’ violations of 18 U.S.C. § 1962(c) described

19   above, Plaintiffs have suffered substantial injury to their business and property, of at least $10

20   million, the exact amount to be proven at trial, which damages, according to proof, should be

21   trebled pursuant to 18 U.S.C. § 1964(c).

22                106.    Plaintiffs are also entitled to an award of reasonable attorneys’ fees and costs in

23   this matter, pursuant to 18 U.S.C. § 1964(c).

24                                          FIFTH CAUSE OF ACTION

25                        FOR VIOLATION OF 18 U.S.C. § 1962(d) (RICO Conspiracy)

26         (Against Defendants Kokorich, Biddy, the Entity Defendants and DOE Defendants)

27                107.   Plaintiffs incorporate by reference those allegations set forth in the preceding

28   paragraphs as though set forth fully herein.


     18039116.1                                            20
     230322-10001                                     COMPLAINT
        Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 25 of 35



 1                108.   Plaintiffs are informed and believe, and based thereon allege, that in violation of 18

 2   U.S.C. § 1962(d), Defendants Kokorich, Biddy, and the Entity Defendants conspired to violate 18

 3   U.S.C. § 1962(c). The conspiracy commenced at least as early as 2013 and continues through the

 4   present.

 5                109.   Plaintiffs are informed and believe, and based thereon allege, that the object of the

 6   conspiracy was to (i) misappropriate Plaintiffs’ moneys and the Joint Venture’s assets for the

 7   Defendants’ personal benefit, and (ii) convince Plaintiffs that Defendants did not divert or

 8   misappropriate the Plaintiffs’ moneys and Joint Venture assets for their own benefit through

 9   providing Plaintiffs with false information regarding those transfers.

10                110.   Plaintiffs are informed and believe, and based thereon allege, that Kokorich, Biddy,

11   and the Entity Defendants each knowingly, willfully, and unlawfully agreed and combined to

12   conduct or participate, directly or indirectly, in the conduct of the affairs and activities of the

13   Kokorich-ADU Enterprise through a pattern of racketeering activity, including acts indictable

14   under 18 U.S.C. §§ 1341 and 1343, in violation of 18 U.S.C. § 1962(c).

15                111.   Plaintiffs are informed and believe, and based thereon allege, that each Defendant,

16   whether individually or through an entity, objectively manifested, by words or acts, his or her

17   agreement to the commission of the substantive RICO violations by at least one member of the

18   conspiracy, and each Defendant committed at least one overt act in furtherance of the conspiracy.

19                112.   As a direct result of the violations of 18 U.S.C. § 1962(d) committed by

20   Defendants, herein described, Plaintiffs have suffered substantial injury to their business and

21   property, of at least $10 million, the exact amount to be proven at trial, which damages, according

22   to proof, should be trebled pursuant to 18 U.S.C. § 1964(c).

23                113.   Plaintiffs are also entitled to an award of reasonable attorneys’ fees and costs in this

24   matter, pursuant to 18 U.S.C. § 1964(c).

25                114.   In so conspiring with each other to commit the RICO violations alleged herein.

26   Defendants, and each of them, are jointly and severally liable for the wrongful actions of each co­

27   conspirator.

28


     18039116.1                                           21
     230322-10001                                     COMPLAINT
        Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 26 of 35



 1                                          SIXTH CAUSE OF ACTION

 2                                         FOR UNJUST ENRICHMENT

 3                                 (Against the Individual Defendants and ADU)

 4                115.   Plaintiffs incorporate by reference those allegations set forth in the preceding

 5   paragraphs as though set forth fully herein.

 6                116.   As described above, Plaintiffs have conferred a benefit on Defendants by investing

 7   $10 million into the Joint Venture, which Defendants then diverted and misappropriated.

 8                117.   Plaintiffs are informed and believe, and based thereon allege, that each of the

 9   Individual Defendants had an ownership interest in ADU, so that they each personally benefited

10   from the transfer of the Joint Venture assets from Canopus to ADU.

11                118.   ADU also profited from the transfer of the Joint Venture assets from Canopus to

12   ADU because ADU obtained those assets for far below market value, due to the improper actions

13   of Kokorich, who upon information and belief controlled both Canopus and ADU at the time of

14   the wrongful transfers via the Framework Agreement.

15                119.   Defendants have been unjustly enriched at the expense of Plaintiffs. Therefore,

16   they must disgorge and make restitution to Plaintiffs for the total amount of Plaintiffs’ funds and

17   Joint Venture assets that they diverted and misappropriated from the Joint Venture.

18                                            PRAYER FOR RELIEF

19                WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

20                1.     For compensatory damages in an amount of least $ 10 million, the exact amount to

21   be proven at trial.

22            2.         For consequential and incidental damages, in an amount to be proven at trial.

23            3.         For punitive and exemplary damages to punish Defendants’ willful and malicious

24   conduct, and to deter similar conduct in the future.

25            4.         For prejudgment and post-judgment interest, at the legal interest rate.

26            5.         For treble damages, pursuant to 18 U.S.C. § 1964(c).

27            6.         For reasonable attorneys’ fees and costs, pursuant to 18 U.S.C. § 1964(c).

28            7.         For such other relief as the Court deems just and proper.


     18039116,1                                           22
     230322-10001                                    COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 27 of 35



 1   Dated: August 8, 2019              LOEB & LOEB LLP
                                        OLEG (ALEX) STOLYAR
 2                                      DONALD A. MILLER
                                        JENNIFER JASON
 3
                                        By:      /^\bk                   _____________
 4
                                              Donald A. Miller
 5                                            Attorneys for Plaintiffs Ambercroft Trading
                                              Limited and Dmitri Kushaev
 6

 7

 8

 9

10
11

12
13

14

15

16

17

18

19

20
21
22
23

24

25

26

27

28


     18039116.1                           23
     230322-10001                     COMPLAINT
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 28 of 35



 1                                      DEMAND FOR JURY TRIAL

 2            Plaintiffs hereby request a trial by jury on any and all claims so triable.

 3

 4   Dated: August 8,2019                            LOEB & LOEB LLP
                                                     OLEG (ALEX) STOLYAR
 5                                                   DONALD A. MILLER
                                                     JENNIFER JASON
 6

 7                                                   By:               MMk /J'J_________________
                                                           Donald A. Miller
 8                                                         Attorneys for Plaintiffs Ambercroft Trading
                                                           Limited and Dmitri Kushaev
 9

10
11
12
13

14

15

16

17

18

19

20
21
22
23

24

25

26

27

28

     18039116.1                                         24
     230322-10001                                  COMPLAINT
Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 29 of 35




         EXHIBIT 2
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 30 of 35



 1   LOEB & LOEB LLP
     OLEG (ALEX) STOLYAR (SBN 229265)
 2   astolyar@loeb. com
     DONALD A. MILLER (SBN 228753)
 3   dmiller@loeb.com
     JENNIFER JASON (SBN 274142)
 4   jjason@loeb.com
      10100 Santa Monica Blvd., Suite 2200
 5   Los Angeles, CA 90067
     Telephone: 310.282.2000
 6   Facsimile: 310.282.2200

 7   Attorneys for Plaintiffs
     Ambercroft Trading Limited and
 8   Dmitri Kushaev

 9                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                                FOR THE COUNTY OF SANTA CLARA

11
12   AMBERCROFT TRADING LIMITED, a                   Case No. 19CV352624
     British Virgin Islands company; AND
13   DMITRI KUSHAEV, an individual
                                                     STIPULATION FOR EXTENSION OF
14                  Plaintiffs,                      TIME FOR DEFENDANTS CHRIS
                                                     BIDDY, ASTRO DIGITAL US INC.,
15                                                   AND ASTRO DIGITAL, INC. TO FILE
                                                     RESPONSIVE PLEADING TO
16   MIKHAIL KOKORICH, an individual;                COMPLAINT; [PROPOSED] ORDER
     LIUDMILA KOKORICH, an individual;
17   CHRIS BIDDY, an individual; ASTRO
     DIGITAL US INC. (f/k/a Aquila Space Inc.), a
18   Delaware corporation; ASTRO DIGITAL,
     INC., a Delaware corporation; AND DOES 1
19   THROUGH 10, INCLUSIVE

20                  Defendants.                      Action Filed: August 8, 2019

21
22
23

24

25

26

27

28

     18186441.1
     230322-10002                 STIPULATION FOR EXTENSION OF TIME
          Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 31 of 35



 1                Pursuant to Rule 3.110 of the California Rules of Court, this Stipulation between plaintiffs

 2   Ambercroft Trading Limited and Dmitri Kushaev (“Plaintiffs”), and defendants Chris Biddy,

 3   Astro Digital US Inc., and Astro Digital, Inc., for themselves, and no other defendants, is based on

 4   the following grounds:

 5                1.     Plaintiffs fded a Complaint on August 8,2019, against multiple defendant -

 6   including Chris Biddy, Astro Digital US Inc. (f/k/a Aquila Space Inc.), and Astro Digital, Inc.

 7   (collectively, “Astro Digital” or the “Astro Digital defendants”) - for breach of fiduciary duty;

 8   fraud; violation of Business and Professions Code §§ 17200, et seq.; violation of 18 U.S.C.

 9   1962(c) - Civil RICO; violation of 18 U.S.C. 1962(d) - Civil RICO; and unjust enrichment (the

10   “Complaint”).

11                2.     Counsel for Plaintiffs and counsel for Astro Digital discussed Plaintiffs’ request

12   that counsel for Astro Digital accept service of the Complaint on behalf of the Astro Digital

13   defendants.

14                3.     Counsel for Plaintiffs and counsel for Astro Digital have further discussed a

15   proposed schedule to provide the Astro Digital defendants with additional time for their

16   responsive pleading to the Complaint and other procedural issues, such as possible removal of the

17   Complaint to federal court and a mutually agreeable briefing schedule if Astro Digital file a

18   motion to dismiss the Complaint.

19                4.     As part of these conversations, Plaintiffs and Astro Digital have agree that:

20                       a.      Service shall be effectuated on Astro Digital as of Friday, September

21   20,2019;

22                       b.      The last day for the responsive pleading by Astro Digital to the

23   Complaint is November 5,2019;

24                       c.      The parties agree to cooperate with each other regarding briefing and

25   to set mutually convenient hearing dates to accommodate their professional and personal

26   schedules; and

                         d.      The parties may further extend the time to the responsive pleading by

     Astro Digital to Plaintiffs’ Complaint upon further order of this Court.


     18186441.1
     230322-10002                       STIPULATION FOR EXTENSION OF TIME
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 32 of 35



 1            5   .
                      If the Court does not approve this Stipulation, the parties agree that Astro Digital

 2   will file their responsive pleading within fourteen (14) calendar days of their counsel’s receipt of a

 3   notice that the Court has not approved the Stipulation.

4             6.      The parties therefore request the Court execute the Proposed Order, as the

 5   Stipulation avoids the unnecessary cost and burden of effectuating personal service on Astro

 6   Digital, and provides a period of time counsel to coordinate their respective schedules which will

 7   alleviate the burden on the Court.

 8
 9   Dated: September        2019                   ROPERS MAJESKIKOHN BENTLEY
                                                    TODD A. ROBOTS
10

11
                                                            Todd A. Roberts
12                                                          Attorneys for Defendants Chris Biddy, Astro
                                                            Digital US Inc., and Astro Digital, Inc.
13

14

15   Dated: September__,2019                         LOEB & LOEB LLP
                                                     OLEG (ALEX) STOLYAR
16                                                   DONALD A. MILLER
                                                     JENNIFER JASON
17

18
                                                            Donald A. Miller
19                                                          Attorneys for Plaintiffs Ambercroft Trading
                                                            Limited and Dmitri Kushaev
20
21
22
23

24

25

26

27

28


     18186441.1                                         3
     230322-10002                   STIPULATION FOR EXTENSION OF TIME
         Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 33 of 35



 1                                        [PROPOSED] ORDER

 2            Pursuant to the Stipulation of the parties, IS HEREBY ORDERED that:

 3                1.   Astro Digital’s responsive pleading to Plaintiffs’ Complaint shall be due on

 4   or before________ ;

 5            2.       The parties may further extend the time for the responsive pleading by Astro

 6   Digital to Plaintiffs’ Complaint upon further order of this Court.

 7            IT IS SO ORDERED.

 8   Dated:__________________                     ___________________________________________
                                                            The Honorable Peter H. Kirwan
 9                                                            Judge of the Superior Court

10
11
12
13

14

15

16

17

18

19

20
21
22
23

24

25

26

27

28

     18I8644I.1        __________________________ 4_______________
     230322-10002                   STIPULATION FOR EXTENSION OF TIME
           Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 34 of 35



 1   CASE NAME:         Ambercroft Trading, et al. v. Mikhail Kokorich, et al.

 2   ACTION NO.:

 3                                        PROOF OF SERVICE

 4    METHOD OF SERVICE

 5         13 First Class Mail             □ Facsimile                           [H Messenger Service

 6         D Overnight Delivery            [H E-Mail/Electronic Delivery

 7   1. At the time of service I was over 18 years of age and not a party to this action and a Citizen of
     the United States.
 8
     2. My business address is 1001 Marshall Street, Suite 500, Redwood City, CA 94063, County of
 9   San Mateo.

10   3. On October 21, 2019 I served the following documents:

11        DEFENDANTS CHRIS BIDDY, ASTRO DIGITAL US INC., AND ASTRO
          DIGITAL, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED
12        STATES DISTRICT COURT PURSUANT TO 28 U.S.C. §§ 1331 AND 1441(a)
          [FEDERAL QUESTION JURISDICTION]
13        DEMAND FOR JURY TRIAL [Fed. R. Civ. P., Rule 38(a)]

14        CIVIL COVER SHEET

15   4. I served the documents on the persons at the address below (along with their fax numbers
     and/or email addresses if service was by fax or email):
16
           Oleg (Alex) Stoylar                              Attorneys for Plaintiffs
17         Donald A. Miller
           Jennifer Jason                                   Telephone: 310-282-2000
18
           LOEB & LOEB LLP                                  Facsimile: 310-282-2200
19         10100 Santa Monica Blvd. Suite 2200              Email: astolvar@loeb.com
           Los Angeles, CA 90067                            dmiller@loeb.com
20                                                          iiason@loeb.com

21         Sharon Z. Weiss                                  Attorneys for Defendant Mikhail
           Richard C. Ochoa                                 Kokorich and Liudmila Kokorich
22
           Ashlee C. Difuntorum
23         BRYAN CAVE LEIGHTOIN PAISNER                     Telephone: 310-576-2100
           120 Broadway, Suite 300                          Facsimile: 310-576-2200
24         Santa Monica, CA 90401                           Email: Sharon.weiss@bclplaw.com
                                                            rcochoafo),bclplaw.com
25                                                          ashlee.diftmtorum@bclplaw.com
26

27
     5. I served the documents by the following means:
28

     4816-8183-8506.1                                                                  PROOF OF SERVICE
           Case 5:19-cv-06810-NC Document 1 Filed 10/21/19 Page 35 of 35



 1           a. E By United States mail: I enclosed the documents in a sealed envelope or package
     addressed to the persons at the addresses specified in item 4 and placed the envelope for
 2   collection and mailing, following our ordinary business practices. I am readily familiar with this
     business’s practice for collecting and processing correspondence for mailing. On the same day
 3   that correspondence is placed for collection and mailing, it is deposited in the ordinary course of
     business with the United States Postal Service, in a sealed envelope with postage fully prepaid at
 4   the address listed in Paragraph 2 above.

 5           b. □ By overnight delivery: I enclosed the documents in an envelope or package
     provided by an overnight delivery carrier and addressed to the persons at the addresses in item 4.
 6   I placed the envelope or package for collection and overnight delivery at an office or a regularly
     utilized drop box of the overnight delivery carrier.
 7
             c. □ By messenger: I served the documents by placing them in an envelope or package
 8   addressed to the persons at the addresses listed in item 4 and providing them to a messenger for
     service. (Separate declaration of personal service to be provided by the messenger. 1
 9
            d. □ By fax transmission: Based on an agreement between the parties and in
10   conformance with Fed. Rules Civ. Proc. rule 5, and/or as a courtesy, I faxed the documents to the
     persons at the fax numbers listed in item 4. (Separate Proof of Transmission by Fax to be
11   provided.)

12           e. □ By email or electronic transmission: Based on an agreement between the parties
     and/or as a courtesy, I sent the documents via my electronic service address
13   (bella.wu@rmkb.com) to the persons at the email addresses listed in item 4. 1 did not receive,
     within a reasonable time after the transmission, any electronic message or other indication that the
14   transmission was unsuccessful.

15            I am employed in the office of a member of the bar of this court at whose direction the
      service was made. I certify under penalty of perjury that the foregoing is true and correct.
16

17   Date:     October 21, 2019

18
     Bella Wu_____________
19   Type Name                                              Signature

20
21

22
23

24

25

26

27

28

     4816-8183-8506.1                               - 2 -                            PROOF OF SERVICE
